Citation Nr: 0429498	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  02-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II, diabetes 
mellitus, secondary to exposure to herbicides.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension (HTN).

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In July 2003, the veteran 
testified at a video conference before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection is warranted for 
diabetes mellitus, HTN, PTSD and tension headaches.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  VA has failed to provide the 
veteran with the notice required by VCAA.  See Quartuccio, 
supra; Charles, supra.  

The Board notes that, in November 2001, the RO sent the 
veteran a letter that was intended to comply with the 
notification requirements of the VCAA.  The letter informed 
the veteran of the basic requirements for claims of direct 
service connection, which is not pertinent to his claims to 
reopen his earlier denied claims of entitlement to service 
connection for HTN, PTSD and tension headaches.  He was not 
notified regarding the requirement that new and material 
evidence be submitted to reopen these claims.  

The Board also notes that the veteran subsequently raised the 
issue of entitlement to service connection for diabetes 
mellitus.  The RO did not provide him any VCAA notification 
with regard to this issue, and, more specifically the 
evidence necessary to substantiate a claim for presumptive 
service connection (based on exposure to herbicides).

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should send the veteran and 
his representative a letter providing the 
notice required under 38 U.S.C.A. § 5103 
and 38 C.F.R. §3.159 with regard to his 
claims to reopen earlier denied claims of 
entitlement to service connection for 
HTN, PTSD and tension headaches (to 
include what constitutes new and material 
evidence in these claims) and with regard 
to his claim of entitlement to service 
connection for diabetes mellitus on a 
presumptive basis as a result of exposure 
to certain herbicide agents.  This letter 
should inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; inform the claimant about the 
information and evidence that VA will 
seek to provide; inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran.

3.  Thereafter, the RO should review all 
of the evidence of record, including any 
new evidence, and readjudicate the above 
listed claims on appeal.  If the benefits 
sought on appeal are not granted, an 
appropriate Supplemental Statement of the 
Case should be furnished to the veteran 
and his representative.  They should also 
be afforded an opportunity to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




